                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHRISTOPHER MOSBY,                )
                                  )
           Petitioner,            )
                                  )
           v.                     )          1:19CV238
                                  )
KENNETH E. LASSITER,              )
                                  )
           Respondent.            )

                                  ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on April 1, 2020, was served on the parties in this

action.   Petitioner objected to the Recommendation. (Doc. 25.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.     The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that Respondent’s motion to dismiss

(Doc. 13) be GRANTED, that the § 2254 Petition (Doc. 1) be

DISMISSED, and that judgment be entered dismissing this action.         A

judgment dismissing this action will be entered contemporaneously

with this Order.      Finding neither a substantial issue for appeal

concerning the denial of a constitutional right affecting the




    Case 1:19-cv-00238-TDS-JLW Document 27 Filed 05/11/20 Page 1 of 2
conviction nor a debatable procedural ruling, a certificate of

appealability is not issued.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge

May 11, 2020




                                   2



    Case 1:19-cv-00238-TDS-JLW Document 27 Filed 05/11/20 Page 2 of 2
